Citation Nr: 1710025	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include fatty liver disease, including as due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to June 18, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served in the United States Army from November 1967 to November 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Medical Badge and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) from September 2006 and September 2008 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these matters for further development in June 2011 and March 2014.

The issue of entitlement to service connection for hypertension was remanded in March 2014 along with the claims currently on appeal.  Following development conducted pursuant to the Board's March 2014 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for that disorder in a March 2014 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In April 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2016.


FINDINGS OF FACT

1.  Fatty liver disease had its onset in service.

2.  Prior to June 18, 2014, the Veteran's PTSD was manifested by suicidal ideation, auditory hallucinations, irritability, sleep difficulties, nightmares, flashbacks, reexperiencing, avoidance, increased arousal, social isolation, impaired concentration, impaired memory, and intrusive memories.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for fatty liver disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Prior to June 18, 2014, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: Service Connection for Fatty Liver Disease

The Veteran, through his representative, contends in March 2015 that his claim for entitlement to service connection for his liver disability should be granted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

As the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and in the absence of affirmative evidence to the contrary, he is presumed to have been exposed to herbicide agents during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).

The United States Court of Appeals for Veterans Claims (Court) has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange." See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.")

The Veteran has a current diagnosis of fatty liver disease, established by the July 2014 VA examiner.  The VA examiner found that testing "in 2013 showed mild fatty liver disease.... [The Veteran] has asymptomatic, intermittent abnormal liver function test due to mild fatty liver disease.  Fatty liver disease is multifactorial."

Further, the June 2016 VHA medical expert provided an opinion linking the Veteran's diagnosed fatty liver disease to service.  Specifically, the expert opined that "it is [at] least likely that the Veteran's hypertriglyceridemia was caused during his service in Vietnam....Assuming fatty liver was present, it is true that there is a relationship between hypertriglyceridemia and fatty liver disease."

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's fatty liver disease is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for fatty liver disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Entitlement to an Initial Rating in excess of 70 percent for PTSD prior to June 18, 2014

The Veteran, through his representative, contends in March 2015 that "his PTSD symptoms prior to June 18, 2014, mirrored the same symptoms shown when he was assigned the 100 [percent] rating for his PTSD" as of that date.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran is rated at 70 percent under DC 9411 for PTSD prior to June 18, 2014, and at 100 percent as of that date.  The 100 percent rating is not on appeal.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that a rating in excess of 70 percent is not warranted prior to June 18, 2014.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

VA provided the Veteran with an examination of his PTSD in August 2011.  The VA examiner found that the Veteran's PTSD was manifested by suicidal ideation, auditory hallucinations, irritability, sleep difficulties, nightmares, flashbacks, reexperiencing, avoidance, increased arousal, social isolation, impaired concentration, impaired memory, and intrusive memories.  The examiner assigned a GAF score of 43, and opined that the Veteran's disability is not manifested by total occupational and social impairment due to PTSD signs and symptoms.

Based on the evidence of record described above, the Board finds that throughout the appeal, the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

The evidence of record reflects that the Veteran has additional symptomatology.  This includes auditory hallucinations, irritability, sleep difficulties, nightmares, flashbacks, reexperiencing, avoidance, increased arousal, impaired concentration and memory, and intrusive memories.  See Mauerhan, 16 Vet. App. 436 (2002).

With respect to the Veteran's March 2015 contention that his PTSD symptoms prior to June 18, 2014 mirrored his symptoms thereafter, the Board finds that this is outweighed by the evidence of record.  Specifically, in the March 2014 remand, the Board observed that "The claims file does not contain any VA treatment records [for PTSD from] June 2011" to March 2014.  Where, as here, certain records are no longer available, the Court has held that the Board can rely on facts as stated in a prior Board decision because the application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that the Board accurately recorded the facts as they then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold otherwise would require this Court to presume that [VA] in its prior decision on the claim did not properly discharge its official duties."  Id.  Further, the absence of VA treatment records from June 2011 to March 2014 is compounded by the statement in the August 2011 VA examination report that the Veteran had not been seen by VA psychiatry since October 2008 because, by the Veteran's own report, he was functioning reasonably well without medications until 2011.  Finally, the June 18, 2014 VA examiner, whose report provided support for the 100 percent rating as of that date, found that the "Veteran's symptoms of PTSD have increased since the last exam." [Emphasis added.]  The Board finds that the VA treatment records, the Veteran's own report at his August 2011 VA examination, and the assessment of worsening by the June 2014 VA examiner outweigh the Veteran's contention that his PTSD symptoms prior to June 18, 2014 "mirror" his symptoms as of that date.

In this regard, the Board finds that the Veteran's symptoms prior to June 18, 2014 do not reflect total occupational and social impairment, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity as would more nearly approximate a 100 percent rating.  Id.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula prior to June 18, 2014.

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD prior to June 18, 2014; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 70 percent disability criteria prior to June 18, 2014, as reflected in the narrative summaries.  Thus, staged ratings prior to June 18, 2014 are not warranted.

In summary, the Board finds that prior to June 18, 2014, the Veteran's PTSD symptoms result in no more than occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Accordingly, the Board concludes that prior to June 18, 2014, reasonable doubt does not apply, and the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.

With respect to TDIU, the Board observes that the Veteran is already in receipt of TDIU for his service-connected PTSD as of August 15, 2008, the date on which service connection for PTSD was established.


ORDER

Service connection for fatty liver disease is granted.

Prior to June 18, 2014, a rating in excess of 70 percent for PTSD is denied.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


